PER CURIAM.*
Defendant plead guilty to aggravated crime against nature in violation of LSA-R.S. 14:89.1 and was sentenced to nine years at hard labor. He has appealed, urging two errors.
The first assignment is that the trial court failed to properly inform defendant of his rights as required by Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969). At the time of the guilty plea, the trial court informed defendant that he was waiving his right to trial by jury, the right to confront his accusers and the privilege against self-incrimination. This assignment is without merit.
The second contention is that the sentence is excessive. The sentence resulted from a plea bargain which was agreed to by defendant, his counsel, the State, and the trial court. Defendant cannot now complain that the sentence is excessive. State v. Curry, 400 So.2d 614 (La.,1981). This assignment is without merit.
Accordingly, the conviction and sentence of defendant are affirmed.
AFFIRMED.
DENNIS, J., dissents with reason.

 Judges Edmond L. Guidry and G. William Swift of the Court of Appeal, Third Circuit, and Judge Robert J. Klees of the Court of Appeal, Foürth Circuit, participated in this decision as Associate Justices Ad Hoc, joined by Associate Justices Calogero, Dennis, Watson and Lem-mon.